CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.




 
ORDER FOR SUPPLIES OR SERVICES
PAGE
1
OF
34
 
 
 
 
1. CONTRACT/PURCH. ORDER/
AGREEMENT NO.




 
2. DELIVERY ORDER/CALL NO.
3. DATE OF ORDER/CALL
(YYYYMMMDD) 2014 JUL 17
4. REQ./PURCH. REQUEST NO.
5. PRIORITY
 
N00421-14-D-0025
 
0001
1300423431-0001
 
6. ISSUED BY
CODE
N00421
7. ADMINISTERED BY
(if other than 6)
CODE
S3605A
 
 
 
NAVAL AIR WARFARE CENTER AD-PAX
CODE 2.5.1.13
21983 BUNDY RD
BLDG 441
PATUXENT RIVER MD 20670
DCMA DAYTON
AREA C, BUILDING 30
1725 VAN PATTON DRIVE
WRIGHT-PATTERSON AFB OH 45433-5302
8. DELIVERY FOB
 
¨
DESTINATION
 
x
OTHER
 
(See Schedule if other)
 
9. CONTRACTOR
CODE
0CCL9
FACILITY
 
10. DELIVER TO FOB BY (Date)
(YYYYMMMDD)
SEE SCHEDULE
11. MARK IF BUSINESS IS
 
NAME
AND
ADDRESS
ERAPSCO
DAVID JOST
4868 EAST PARK 30 DR
COLUMBIA CITY IN 46725-8869
 
¨
SMALL
 
12. DISCOUNT TERMS
¨
SMALL
 
DISADVANTAGED
 
¨
WOMEN-OWNED
 
13. MAIL INVOICES TO THE ADDRESS IN BLOCK


 
See Item 15
 
14. SHIP TO
CODE
N00421
15. PAYMENT WILL BE MADE BY
CODE
HQ0337
MARK ALL
PACKAGES AND
PAPERS WITH
IDENTIFICATION
NUMBERS IN
BLOCKS 1 AND 2.
 
NAWCAD CRANE
CHARLES KIMBLE
14051 SGM GENE SHAW TECH DRIVE
SUITE A
CRANE IN 47522
DFAS COLUMBUS CENTER
DFAS-CO/NORTH ENTITLEMENT OPERATIONS
PO BOX 182266
COLUMBUS OH 43218-2266
 
16.
TYPE
OF
ORDER
DELIVERY/
CALL
X
This delivery order/call is issued on another Government agency or in accordance
with and subject to terms and conditions of above numbered contract.
 
PURCHASE
 
Reference your quote dated
Furnish the following on terms specified herein.
REF:
 
 
 
 
 
 
ACCEPTANCE. THE CONTRACTOR HEREBY ACCEPTS THE OFFER REPRESENTED BY THE NUMBERED
PURCHASE
 
 
 
 
 
 
ORDER AS IT MAY PREVIOUSLY HAVE BEEN OR IS NOW MODIFIED. SUBJECT TO ALL OF THE
TERMS
 
 
 
 
 
 
AND CONDITIONS SET FORTH, AND AGREES TO PERFORM THE SAME.
 
 
 
 
ERAPSCO
 
 
 
 
 
 
S/S Mark E. Belyea
 
 
 
 
 
Mark Belyea-GENERAL MGR
 
 
 
 
 
7/17/2014
 
 
 
 
 
NAME OF CONTRACTOR
 
SIGNATURE
 
 
TYPED NAME AND TITLE
 
DATE SIGNED
(YYYYMMMDD)
 
 
 
¨
If this box is marked, supplier must sign Acceptance and return the following
number of copies:
 
17. ACCOUNTING AND APPROPRIATION DATA/LOCAL USE
 
See Schedule
 
18. ITEM NO.
19. SCHEDULE OF SUPPLIES/SERVICES
20. QUANTITY
ORDERED/
ACCEPTED*
21. UNIT
22. UNIT PRICE
23. AMOUNT
  
 
SEE SCHEDULE
 
 
 
 
 
 
* If quantity accepted by the Government is same as
quantity ordered, indicate by X. If different, enter actual
quantity accepted below quantity ordered and encircle.
24. UNITED STATES OF AMERICA
TEL: 301 757 7114
EMAIL: michael.coon@navy.mil
BY:
/s/ Michael J. Coon CONTRACTING / ORDERING OFFICER
25. TOTAL
$
165,997,791.65
 
 
26.
DIFFERENCES
 
 
 
 
 
 
 
 
27a. QUANTITY IN COLUMN 20 HAS BEEN
 
 
¨
INSPECTED
¨
RECEIVED
¨
ACCEPTED, AND CONFORMS TO THE
CONTRACT EXCEPT AS NOTED
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
b. SIGNATURE OF AUTHORIZED GOVERNMENT REPRESENTATIVE
c. DATE
(YYYYMMMDD)
d. PRINTED NAME AND TITLE OF AUTHORIZED
GOVERNMENT REPRESENTATIVE
 




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.


 
e. MAILING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE
28. SHIP NO.
29. DO VOUCHER NO.
30.
INITIALS
 
 
 
 
 
 
 
 
 
 
 
 
 
32. PAID BY
33. AMOUNT VERIFIED
CORRECT FOR
 
f. TELEPHONE NUMBER
g. E-MAIL ADDRESS
¨
PARTIAL
 
 
¨
FINAL
 
 
31. PAYMENT
 
 
36. I certify this account is correct and proper for payment.
 
 
a. DATE
(YYYYMMMDD)
b. SIGNATURE AND TITLE OF CERTIFYING OFFICER
¨
COMPLETE
 
34. CHECK NUMBER
 
¨
PARTIAL
 
 
¨
FINAL
 
35. BILL OF LADING NO.
 
37. RECEIVED AT
38. RECEIVED BY
39. DATE RECEIVED
(YYYYMMMDD)
40. TOTAL
CONTAINERS
41. S/R ACCOUNT NO.
42. S/R VOUCHER NO.
 






--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 3 of 3



Section B - Supplies or Services and Prices








ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
1
 
[_____]
[_____]
[_____]
[_____]
 
AN/SSQ-36B (FY14)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:8W78 NSN: 6655-01-607-7360
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              








ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
101
 
 
[_____]
[_____]
[_____]
 
AN/SSQ-36B (FY14)
FFP
Funding in support of CLIN 0001


FOB: Origin
PURCHASE REQUEST NUMBER: 1300423431-0001
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
ACRN AA
CIN: 130042343100001


 
[_____]

              












--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 4 of 4



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
2
 
[___]
[___]
[_____]
[_____]
 
AN/SSQ-53F (FY14)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:8W88 NSN: 5845-01-475-9870
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              








ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
201
 
 
[_____]
[_____]
[_____]
 
AN/SSQ-53F (FY14)
FFP
Funding in support of CLIN 0002
FOB: Origin
PURCHASE REQUEST NUMBER: 1300423431-0001
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
ACRN AB
CIN: 130042343100002


 
[_____]

              












--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 5 of 5



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
3
 
[_______]
[_____]
[______]
[_____]
 
AN/SSQ-62E (FY14)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:8W86 NSN: 5845-01-456-1317
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              








ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
301
 
 
[_____]
[_____]
[_____]
 
AN/SSQ-62E (FY14)
FFP
Funding in support of CLIN 0003
FOB: Origin
PURCHASE REQUEST NUMBER: 1300423431-0001
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
ACRN AC
CIN: 130042343100003


 
[_____]

              












--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 6 of 6



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
4
 
[_______]
[____]
[_____]
[_____]
 
MK-84 SUS (FY14)
FFP
GFE containers. Includes Reliability Inspection Test Samples
NALC:SW39 NSN: 1360-01-037-0588
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              








ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
401
 
 
[_____]
[_____]
[_____]
 
MK-84 SUS (FY14)
FFP
GFE containers. Includes Reliability Inspection Test Samples
NALC:SW39 NSN: 1360-01-037-0588
FOB: Origin
PURCHASE REQUEST NUMBER: 1300423431-0001
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
ACRN AE
CIN: 130042343100006


 
[_____]

              












--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 7 of 7



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
5
 
 
 
 
NSP
 
Data (FY14)
FFP
CDRLs in support of CLINs 0001-0004 AND 0011
FOB: Destination
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              








ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
6
 
[______]
[____]
[_______]
[_____]
 
AN/SSQ-101A (FY14)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:8W95 NSN: 5845-01-570-3346
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              












--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 8 of 8



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
601
 
 
[_____]
[_____]
[_____]
 
AN/SSQ-101A (FY14)
FFP
Funding in support of CLIN 0006
FOB: Origin
PURCHASE REQUEST NUMBER: 1300423431-0001
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
ACRN AD
CIN: 130042343100004


 
[_____]

              








ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
7
 
 
 
 
NSP
 
Data (FY14)
FFP
CDRLs in support of CLIN 0006
FOB: Destination
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              
 














--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 9 of 9



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
8
 
[______]
[____]
[_______]
[_____]
 
AN/SSQ-125 (FY14)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:8W96 NSN: 5845-01-590-4351
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              








ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
801
 
 
[_____]
[_____]
[_____]
 
AN/SSQ-125 (FY14)
FFP
Funding in support of CLIN 0008
FOB: Origin
PURCHASE REQUEST NUMBER: 1300423431-0001
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
ACRN AF
CIN: 130042343100005


 
[_____]

              












--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 10 of 10



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
9
 
[ ___]
[_____]
[__________]
[_____]
 
Q-125 Non-Recurring Engineering (FY14)
FFP
Non-Recurring Engineering: CLIN 0009 acceptance is based upon ECP approval from
NAVAIR
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              








ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
901
 
 
[_____]
[_____]
[_____]
 
Q-125 Non-Recurring Engineering (FY14)
FFP
Funding in support of CLIN 0009
FOB: Origin
PURCHASE REQUEST NUMBER: 1300423431-0001
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
ACRN AF
CIN: 130042343100007


 
[_____]

              












--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 11 of 11



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
10
 
 
 
 
NSP
 
Data (FY14)
FFP
CDRLs in support of CLINs 0008-0009
FOB: Destination
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              








ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
11
 
[____]
[____]
[______]
[_____]
 
AN/SSQ-36B (FY14)
FFP
with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples) NALC:8W78 NSN:6655-01-475-9479
FOB: Origin
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
 
 
 

              












--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 12 of 12



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
1101
 
 
[_____]
[_____]
[_____]
 
AN/SSQ-36B (FY14)
FFP
Funding in support of CLIN 0011
FOB: Origin
PURCHASE REQUEST NUMBER: 1300423431-0001
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
ACRN AA
CIN: 130042343100008


 
[_____]

              








ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
1102
 
 
[_____]
[_____]
[_____]
 
AN/SSQ-36B (FY14)
FFP
Funding in support of CLIN 0011
FOB: Destination
PURCHASE REQUEST NUMBER: 1300423431-0001
 
 
 
 
 
 
 
 
 
NET AMT
[_____]
 
 
ACRN AA
CIN: 130042343100001


 
[_____]

              
 




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 13 of 13



Section C - Descriptions and Specifications


DESCRIPTIONS AND SPECIFICATION
DESCRIPTIONS AND SPECIFICATION
Items 0001, 0002, 0003, and 0006
The contractor shall provide AN/SSQ-36B, AN/SSQ-53F, AN/SSQ-62E, and AN/SSQ-101A
Sonobuoys in accordance with the PRODUCTION SONOBUOY SPECIFICATION for
BATHYTHERMOGRAPH TRANSMITTING SET AN/SSQ-36B and SONOBUOYS AN/SSQ-53F, 62E, 77C,
AND 101A, Attachment 1, including Appendices A through H (Attachments 4, 5, 6,
7, 8, 9, 10, and 11).


Items 0101, 0102, 0103, 0106, 0201, 0202, 0203, 0206, 0301, 0302, 0303, 0306,
0401, 0402, 0403, and 0406
The contractor shall provide AN/SSQ-36B, AN/SSQ-53F, AN/SSQ-62E, and AN/SSQ-101A
Sonobuoys in accordance with the PRODUCTION SONOBUOY SPECIFICATION for
BATHYTHERMOGRAPH TRANSMITTING SET AN/SSQ-36B and SONOBUOYS AN/SSQ-53F, 62E, 77C,
AND 101A, Attachment 1, including Appendices A through H (Attachments 4, 5, 6,
18, 8, 9, 10, and 11).


Items 0004, 0104, and 0404
The contractor shall provide MK-84 SUS Devices in accordance with the General
Specification for Signal, Underwater Sound (SUS) Mark 84 Mod 1, Attachment 2.


Items 0008
The contractor shall provide AN/SSQ-125 Sonobuoys in accordance with the
Production Sonobuoy Specification (PSS) for the AN/SSQ-125 MAC SOURCE SONOBUOY,
Attachment 3, including Appendices A through H (Attachments 4, 5, 6, 7, 8, 9,
10, and 11).


For Lot 1through Lot 7 of Item 0008 only, the following exception applies to the
AN/SSQ-125 MAC SOURCE SONOBUOY Specification:


[__]


For Lot 8 and beyond of Item 0008 only, the following exception applies to the
AN/SSQ-125 MAC SOURCE SONOBUOY Specification:


[__]




Items 0108, 0208, 0308, and 0408
The contractor shall provide AN/SSQ-125 Sonobuoys in accordance with the
Production Sonobuoy Specification (PSS) for the AN/SSQ-125 MAC SOURCE SONOBUOY,
Attachment 3, including Appendices A through H (Attachments 4, 5, 6, 18, 8, 9,
10, and 11).


The following exception applies to the AN/SSQ-125 MAC SOURCE SONOBUOY
Specification:


[__]


Items 0005, 0007, 0010, 0105, 0107, 0109, 0205, 0207, 0209, 0305, 0307, 0309,
0405, 0407, and 0409
The contractor shall provide the below technical, financial, and administrative
data in accordance with Exhibit A - Contract Data Requirements List (CDRL), DD
Form 1423.




CDRL # DESCRIPTION
A001 Design Data and Calculations AN/SSQ-36B, 53F, 62E, Q-101A, Q-125 and MK-84
MOD 1 SUS
A002 Test Plan AN/SSQ-36B, 53F, 62E , 101A, 125 and MK-84 MOD 1 SUS
A003 Test/Inspection Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84 MOD 1 SUS




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 14 of 14



A004 Failure Analysis and Corrective Action Report AN/SSQ-36B, 53F, 62E , 101A,
125 and MK-84
MOD 1 SUS
A005 Engineering Change Proposal AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84 MOD 1
SUS
A006 Request for Deviation (RFD)AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84 MOD 1
SUS
A007 Request for Waiver (RFW) AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84 MOD 1
SUS
A008 Quality Systems Plan AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84 MOD 1 SUS
A009 Photographic Requirements AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84 MOD 1
SUS
A00A Bar Code Identification Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
MOD 1 SUS
A00B Test Scheduling Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84 MOD 1 SUS
A00C Scientific and Technical Reports Summary AN/SSQ-36B, 53F, 62E, 101A, 125
and MK-84 MOD 1
SUS
A00D Monthly Status Report AN/SSQ-36B, 53F, 62E , 101A, 125 and MK-84 MOD 1 SUS
A00E Production Status Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84 MOD 1
SUS
A00J Rework Summary Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84 MOD 1 SUS
A00K Bills of Material Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84 MOD 1
SUS


Items 0005, 0105, 0205, 0305, and 0405
The contractor shall provide the below technical, financial, and administrative
data in accordance with Exhibit A - Contract Data Requirements List (CDRL), DD
Form 1423.


CDRL # DESCRIPTION
A00F Test/Inspection Report AN/SSQ-53F


Items 0005, 0105, and 0405
The contractor shall provide the below technical, financial, and administrative
data in accordance with Exhibit A - Contract Data Requirements List (CDRL), DD
Form 1423.


CDRL # DESCRIPTION
A00G Operating Instructions MK-84 MOD 1 SUS


Items 0007, 0107, 0207, 0307, and 0407
The contractor shall provide the below technical, financial, and administrative
data in accordance with Exhibit A - Contract Data Requirements List (CDRL), DD
Form 1423.


CDRL # DESCRIPTION
A00H Computer Program End Item Documentation AN/SSQ-101A


Items 0001, 0002, 0003, 0004, 0006, 0008, 0101, 0102, 0103, 0104, 0106, 0108,
0201, 0202, 0203, 0206, 0208, 0301, 0302, 0303, 0306, 0308, 0401, 0402, 0403,
0404, 0406, and 0408
The contractor shall schedule and conduct a Production Readiness Review in
accordance with Attachment 7, PSS Appendix D, paragraph 7.4. The PRR for Item
0008 will be associated with Lot 8.


Item 0010 - The contractor shall perform Performance Verification Tests IAW
paragraphs C.1 through C.1.10






C.1 PERFORMANCE VERIFICATION TESTS
The contractor shall submit test units for the AN/SSQ-36B (CLIN 0001),
AN/SSQ-125 (CLIN 0008), or MK-84 SUS (CLIN 0004) in order for the Government to
evaluate the proposed design for conformance with the specification. The
contractor shall be responsible for providing the test units, including
resubmissions, if required, for satisfactory completion of Performance
Verification Tests.


Note: Data submitted IAW CDRL A001 for the Performance Verification Tests
portion only, shall be submitted using the Successful Completion Within Days
After Date of Delivery Order Award IAW Section F, paragraph F.5.




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 15 of 15





The contractor shall complete the Performance Verification Program in the
following order:
1. Environmental/Laboratory Test
2. Ocean Air Drop Test


C.1.1 ENVIRONMENTAL/LABORATORY TESTS (Applicable to Q-36B and Q-125 only)
The contractor shall provide twenty (20) units of each sonobuoy/device of the
proposed design configurations to NAWCAD Crane for environmental and laboratory
testing in accordance with Attachment 13 (Standard Operating Procedure for
Laboratory & Ocean Testing of Sonobuoys, SLCs and Associated Packaging). The
shipping address is:
            
NAWCAD 4.5.14.3
ATTN: CHARLES KIMBLE
14051 SGM GENE SHAW TECHNOLOGY DRIVE
SUITE A
CRANE, IN 47522


C.1.1.1 TEST FIXTURES
The contractor shall supply to NAWCAD 4.5.14.3 any cabling, tools or special
test fixtures necessary to perform any testing on the proposed design of the
sonobuoy. The contractor shall update or replace this equipment, as needed,
throughout the contract to replace worn cables or for electrical changes as a
result of approved design modifications. Delivery of test fixtures shall be
concurrent with and to the applicable NAWCAD address as test units.


C.1.2 OCEAN AIR DROP TEST (Applicable to Q-36B, Q-125, and MK-84)
After successful completion of the environmental/bench tests, the contractor
shall provide thirty-two (32) fully operational units of the AN/SSQ-36B and
MK-84 SUS and (20) fully operational units of the AN/SSQ-125 for the proposed
design configuration, to the test facility designated by the procuring activity
for Government performance verification air drop tests in accordance with
Attachment 14 (Open Ocean Test Defect Criteria). The shipping address is:


SPAWAR SYSTEMS CENTER PACIFIC
ATTN: SCOTT GRANZOW CODE 56620
4297 PACIFIC HIGHWAY, BLDG 7
SAN DIEGO, CA 92110-5000
    


C.1.2.1 CONTRACTOR-INITIATED ENGINEERING TESTS REQUIRING OCEAN TESTING
(Applicable to CLINS 0001, 0002, 0003, 0004, 0006, 0008, 0011, 0101, 0102, 0103,
0104, 0106, 0108, 0201, 0202, 0203, 0206, 0208, 0301, 0302, 0303, 0306, 0308,
0401, 0402, 0403, 0404, 0406, and 0408)
The Navy will provide engineering test support services to the contractor for
tests requiring the use of specialized government test facilities to the
contractor for conducting verification of corrective action for deficient
sonobuoy reliability or performance or for verification of performance.  These
services will be made available throughout the period of performance of this
contract.  The contractor shall request such tests in writing via the contacting
officer by submitting an engineering test plan IAW CDRL A002.  The government
reserves the right to disapprove test plans considered by the government to be
unnecessary or outside the scope of this contract.  All engineering test days
requested are subject to test schedule/range availability and are at the TPOC’s
discretion. Any site other than San Clemente Island (SCI) is at the TPOC’s
discretion.


 




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 16 of 16



Section D - Packaging and Marking




D.1 Packaging
Items 0001, 0002, 0101, 0102, 0201, 0202, 0301, 0302, 0401, and 0402
D.1.1 Packaging for AN/SSQ-36B and AN/SSQ-53F Sonobuoys
The contractor shall package the deliverables for shipping in accordance with
the following:
(a) Pallets containing thirty-two (32) to forty-eight (48) sonobuoys in Sonobuoy
Launcher Container (SLCs) (per Section D.1.7) shall be packaged in the 48 Unit
Bayonet Base Pallet in accordance with NAVSEA DL 7375860 and associated Drawings
7375861 through 7375876 with the following exception: All steel strapping shall
be new (unused) material and in accordance with MIL-STD-1660A. The size of the
strapping used for securing the top cap to the pallet base shall be .75 inch
wide and 0.031 inch thick with seals or seal-less banding in accordance with
MIL-STD-1660A. The size of the strapping used for securing the side panels and
for the rails on the top cap and pallet base shall be .75 inch wide and 0.031 or
0.020 inch thick and with seals in accordance with MIL-STD1660A or seal-less
banding.
(b) For partial pallets of less than thirty-two (32) units on a forty-eight (48)
unit pallet, the contractor may use CNU-239/E shipping containers, palletized in
accordance with the PSS and Appendix G with the exception that all steel
strapping shall be new (unused) material and in accordance with MIL-STD-1660A.
The size of the strapping used for securing the top cap to the pallet base shall
be .75 inch wide and 0.031 inch thick with seals or seal-less banding in
accordance with MIL-STD-1660A. The size of the strapping used for securing the
side panels and for the rails on the top cap and pallet base shall be .75 inch
wide and 0.031 or 0.020 inch thick and with seals in accordance with
MIL-STD1660A or seal-less banding.
D.1.2 Packaging For AN/SSQ-36B and AN/SSQ-53F Reliability Test Samples
The contractor shall package the test samples (sonobuoys in SLCs) in one of the
following:
(a) Thirty-six (36) or forty-eight (48) bayonet base pallets in accordance with
NAVSEA DL 7375860 and associated Drawings 7375861 through 7375876 with the
following exception: All steel strapping shall be new (unused) material and in
accordance with MIL-STD-1660A. The size of the strapping used for securing the
top cap to the pallet base shall be .75 inch wide and 0.031 inch thick with
seals or seal-less banding in accordance with MIL-STD-1660A. The size of the
strapping used for securing the side panels and for the rails on the top cap and
pallet base shall be .75 inch wide and 0.031 or 0.020 inch thick and with seals
in accordance with MIL-STD1660A or seal-less banding. For AN/SSQ-53 test samples
using the 36-unit pallet, the pallet deck may be 1/2 inch thick solid plywood
(versus ¾ inch) and the pallet cap may be 3/8 inch thick plywood (versus 3/4
inch).
(b) CNU-239/E shipping containers and palletized in accordance with the PSS and
Appendix G. All steel strapping shall be new (unused) material and in accordance
with MIL-STD-1660A. The size of the strapping used for securing the top cap to
the pallet base shall be .75 inch wide and 0.031 inch thick with seals or
seal-less banding in accordance with MIL-STD-1660A. The size of the strapping
used for securing the side panels and for the rails on the top cap and pallet
base shall be .75 inch wide and 0.031 or 0.020 inch thick and with seals in
accordance with MIL-STD1660A or seal-less banding.




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 17 of 17



(c) Packaging as approved by the local Government QAR. Any non-standard method
of packaging involving more than one unit shall use steel strapping (new)
material in accordance with MIL-STD-1660A. The size of the strapping shall be
.75 inch wide and 0.031 or 0.020 inch thick.
Items 0003, 0006, 0008, 0103, 0106, 0108, 0203, 0206, 0208, 0303, 0306, 0308,
0403, 0406, and 0408
D.1.3 Packaging for AN/SSQ-62E, AN/SSQ-101A, and AN/SSQ-125 Sonobuoys
The contractor shall package the deliverables for shipping in accordance with
the following:
(a) Pallets containing twenty (20) to thirty-six (36) sonobuoys in the LAU-126/A
SLCs (per D.1.3) shall be packaged in the 36 Unit Bayonet Base Pallets in
accordance with NAVSEA DL 7375860 and associated Drawings 7375861 through
7375876 with the following exception: All steel strapping shall be new (unused)
material and in accordance with MIL-STD-1660A. The size of the strapping used
for securing the top cap to the pallet base shall be .75 inch wide and 0.031
inch thick with seals or seal-less banding in accordance with MIL-STD-1660A. The
size of the strapping used for securing the side panels and for the rails on the
top cap and pallet base shall be .75 inch wide and 0.031 or 0.020 inch thick and
with seals in accordance with MIL-STD1660A or seal-less banding.
(b) For partial pallets of less than twenty (20) units the contractor may use
CNU-239/E shipping containers, palletized in accordance with the PSS and
Appendix G (steel strapping shall be in accordance with MIL-STD-1660A and .75
inch in width).    
(c) The contractor shall stack pallets no higher than three. The sonobuoy
manufacturer may procure the bayonet base part (NAVSEA 7375874) from Tri-City
Plastics, Midland, MI, Precision Plastics, Columbia City, IN, or another
manufacturer with access to the necessary Government owned tooling.


D.1.4 Packaging For AN/SSQ-62E, AN/SSQ-101A, and AN/SSQ-125 Test Samples
The contractor shall package the test samples (sonobuoys in SLCs) in one of the
following:
(a) Thirty-six (36) unit bayonet base pallets in accordance with NAVSEA DL
7375860 and associated Drawings 7375861 through 7375876 with the following
exception: All steel strapping shall be new (unused) material and in accordance
with MIL-STD-1660A. The size of the strapping used for securing the top cap to
the pallet base shall be .75 inch wide and 0.031 inch thick with seals or
seal-less banding in accordance with MIL-STD-1660A. The size of the strapping
used for securing the side panels and for the rails on the top cap and pallet
base shall be .75 inch wide and 0.031 or 0.020 inch thick and with seals in
accordance with MIL-STD1660A or seal-less banding.
(b) CNU-239/E shipping containers and palletized in accordance with the PSS and
Appendix G. All steel strapping shall be new (unused) material and in accordance
with MIL-STD-1660A. The size of the strapping used for securing the top cap to
the pallet base shall be .75 inch wide and 0.031 inch thick with seals or
seal-less banding in accordance with MIL-STD-1660A. The size of the strapping
used for securing the side panels and for the rails on the top cap and pallet
base shall be .75 inch wide and 0.031 or 0.020 inch thick and with seals in
accordance with MIL-STD1660A or seal-less banding.
(c) Packaging as approved by the local Government QAR. Any non-standard method
of packaging involving more than one unit shall use steel strapping (new)
material in accordance with MIL-STD-1660A. The size of the strapping shall be
.75 inch wide and 0.031 or 0.020 inch thick.




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 18 of 18





Items 0004, 0104, and 0404
D.1.5 Packaging For MK-84 SUS Devices
The contractor shall package the deliverables for shipping in accordance with
the following:
(a) Packaging and palletization shall be in accordance with the signal
specification. The contractor shall supply all items except the GFE Shipping
Container (identified as LD 165132 on NAVAIR Drawing 2127756) and the GFE pallet
(identified as Item 1 on Naval Weapons Handling Center Drawing WR-54/131B).
(b) The GFE shipping container (small Arms Ammunition box MK 1 Mod 0) shall be
inspected prior to acceptance into the contractor’s store. The inspections shall
be in accordance with the signal specification. Rejected containers or pallets
shall be accumulated for return as directed by the contracting officer.


D.1.6 Packaging For MK-84 SUS Test Samples
The contractor shall package the MK-84 SUS test samples in one of the following:
(a) Packaging and palletization shall be in accordance with the following:
MK-84 SUS units shall be placed in Tray Assemblies in accordance with NAVAIR
Drawings 2127753, 2127754, and 2127755. Tray assemblies will be enclosed with a
vapor barrier bag meeting the requirements of 49 CFR Part 178.519. The vapor
barrier bags shall also be heat sealable, flexible and have a low water vapor
transmission rate. The water vapor transmission rate shall be no greater than
0.02 gms/100 sq. in./24 hours. Corrugated boxes meeting requirements of 49 CFR,
Part 178.516. The box inside dimensions shall be: Length - 17.45 in., width -
8.75, depth - 14.25.
(b) Packaging as approved by the local Government QAR.


D.1.7 Sonobuoy Launcher Container Requirements
The SLC shall be manufactured in accordance with the following:
a. The PSS and Appendix A replaces MIL-L-81745B.
b. NAVAIR Drawing 3065AS100 with the following changes:
(1) Change MIL-L-81745B to the PSS and Appendix A.
(2) Delete reference to DOD STD 100
(3) Delete reference to MIL-STD 210. Actual temperature requirements are
            provided in the PSS and Appendix A.


D.1.8 Gray Overpack (if required)
The gray overpack (CNU-239/E) where specified shall be in accordance with NAVAIR
DL 1458AS202 and DRAWING 1458AS202 and associated drawings, with the following
changes:


(a) Delete all references to MIL-D-3464; replace with; “that meet the physical
inspection and environmental test requirements of NAWCAD, Crane ETP
4.5.14-SOP-004.”
(b) Delete all references to MIL-T-43036; replace with ASTM D5330 Type 4
(c) Delete all references to MIL-STD-105; replace with; “The sample shall be
inspected for piece part construction, assembly and marking. The following table
defines the sample size and acceptance criteria for various lot or batch sizes.”
Lot or Batch Size
Sample Size
Allowable Defects
2 to 50
2
0
51 to 500
3
0
501 and over
5
1



(d) Delete all references to MIL-STD-480; replace with the PSS and Appendix D.
(e) Delete all references to SPD-15 and replace with PSS Appendix C.


Items 0005, 0007, 0009, 0105, 0107, 0109, 0205, 0207, 0209, 0305, 0307, 0309,
0405, 0407, and 0409
Packaging and marking of the technical, financial, and administrative data shall
be in accordance with Exhibit A – CDRLs, DD Form 1423.


Item 0010
Packaging and marking of the Performance Verification Tests items shall be in
accordance with best commercial practices to ensure safe delivery at
destination, as applicable.


D.2 MARKING


Items 0002, 0102, 0202, 0302, and 0402
D.2.1 Marking for AN/SSQ-53F




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 19 of 19



Each AN/SSQ-53F sonobuoy shall be serialized by contract year, manufacturer, lot
number, and unit. The serial number shall be unique for each sonobuoy delivered
under the contract.


Items 0001, 0002, 0003, 0006, 0008, 0101, 0102, 0103, 0106, 0108, 0201, 0202,
0203, 0206, 0208, 0301, 0302, 0303, 0306, 0308, 0401, 0402, 0403, 0406, and 0408
D.2.1.1 Marking For Fleet Unit Sonobuoys And Reliability Test Samples
The nomenclature for these sonobuoys shall be AN/SSQ-36B, AN/SSQ-53F,
AN/SSQ-62E, AN/SSQ-101A, and AN/SSQ-125, as applicable. The abbreviated
nomenclature shall be Q-36B, Q-53F, Q-62E, Q-101A, and Q-125, as applicable. The
contractor shall use this nomenclature as required below.


D.2.1.2 Sonobuoy, Sonobuoy Launcher Container, and CNU-239 (Gray Overpack)
The contractor shall mark the sonobuoy, Sonobuoy Launcher Container (SLC), and
CNU-239 shipping container in accordance with the PSS and Appendix C.


D.2.1.3 Pallet Marking Instructions
The contractor shall mark the pallet in accordance with the PSS and Appendix C
and NAVAIR 5252.247-9517


Items 0004, 0104, and 0404
D.2.1.4 Marking For MK 84 SUS
The nomenclature for this item shall be Signal, Underwater Sound (SUS) MK 84 Mod
1. The abbreviated nomenclature shall be SUS MK 84 Mod 1. The contractor shall
use this nomenclature as required in Appendix C of the PSS. Marking of the SUS,
pallets, and ammunition box shall also be in accordance with Appendix C of the
PSS. The contractor shall mark the MK 84 MOD 1 SUS in accordance with Appendix C
of the PSS.


 






--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 20 of 20



Section E - Inspection and Acceptance








INSPECTION AND ACCEPTANCE TERMS


Supplies/services will be inspected/accepted at:


CLIN
INSPECT AT
INSPECT BY
ACCEPT AT
ACCEPT BY
1
Destination
Government
Destination
Government
101
Origin
Government
Origin
Government
2
Origin
Government
Origin
Government
201
Origin
Government
Origin
Government
3
Origin
Government
Origin
Government
301
Origin
Government
Origin
Government
4
Origin
Government
Origin
Government
401
Origin
Government
Origin
Government
5
Destination
Government
Destination
Government
6
Origin
Government
Origin
Government
601
Origin
Government
Origin
Government
7
Destination
Government
Destination
Government
8
Origin
Government
Origin
Government
801
Origin
Government
Origin
Government
9
Origin
Government
Origin
Government
901
Origin
Government
Origin
Government
10
Destination
Government
Destination
Government
11
Origin
Government
Origin
Government
1101
Origin
Government
Origin
Government
1102
Origin
Government
Origin
Government











INSPECTION AND ACCEPTANCE TERMS


Supplies/services will be inspected/accepted at:






--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 21 of 21



CLIN
INSPECT AT
INSPECT BY
ACCEPT AT
ACCEPT BY
1
Destination
Government
Destination
Government
101
Origin
Government
Origin
Government
2
Origin
Government
Origin
Government
201
Origin
Government
Origin
Government
3
Origin
Government
Origin
Government
301
Origin
Government
Origin
Government
4
Origin
Government
Origin
Government
401
Origin
Government
Origin
Government
5
Destination
Government
Destination
Government
6
Origin
Government
Origin
Government
601
Origin
Government
Origin
Government
7
Destination
Government
Destination
Government
8
Origin
Government
Origin
Government
801
Origin
Government
Origin
Government
9
Origin
Government
Origin
Government
901
Origin
Government
Origin
Government
10
Destination
Government
Destination
Government
11
Origin
Government
Origin
Government
1101
Origin
Government
Origin
Government
1102
Origin
Government
Origin
Government





--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 22 of 22



Section F - Deliveries or Performance








DELIVERY INFORMATION


CLIN
DELIVERY DATE
QUANTITY
SHIP TO ADDRESS
UIC
 
 
 
 
 
1
18-JUL-2015
[____]
NAWCAD CRANE
CHARLES KIMBLE
14051 SGM GENE SHAW TECH DRIVE
SUITE A
CRANE IN 47522
812-863-7075
FOB: Origin
N00421
 
 
 
 
 
1
17-JAN-2016
[____]
(SAME AS PREVIOUS LOCATION)
FOB: Origin
N00421
 
 
 
 
 
1
17-JUL-2016
[____]
(SAME AS PREVIOUS LOCATION)
FOB: Origin
N00421
 
 
 
 
 
101
N/A
[____]
N/A
N/A
 
 
 
 
 
2
18-JUL-2015
[____]
NAWCAD CRANE
CHARLES KIMBLE
14051 SGM GENE SHAW TECH DRIVE
SUITE A
CRANE IN 47522
812-863-7075
FOB: Origin
N00421
 
 
 
 
 
2
17-JAN-2016
[____]
(SAME AS PREVIOUS LOCATION)
FOB: Origin
N00421
 
 
 
 
 
2
17-JUL-2016
[____]
(SAME AS PREVIOUS LOCATION)
FOB: Origin
N00421
 
 
 
 
 
201
N/A
[____]
N/A
N/A
 
 
 
 
 
3
18-JUL-2015
[____]
NAWCAD CRANE
CHARLES KIMBLE
14051 SGM GENE SHAW TECH DRIVE
SUITE A
CRANE IN 47522
812-863-7075
FOB: Origin
N00421
 
 
 
 
 
3
17-JAN-2016
[____]
(SAME AS PREVIOUS LOCATION)
FOB: Origin
N00421
 
 
 
 
 





--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 23 of 23



3
17-JUL-2016
[____]
(SAME AS PREVIOUS LOCATION)
FOB: Origin
N00421
 
 
 
 
 
301
N/A
[____]
N/A
N/A
 
 
 
 
 
4
18-JUL-2015
[____]
NAWCAD CRANE
CHARLES KIMBLE
14051 SGM GENE SHAW TECH DRIVE
SUITE A
CRANE IN 47522
812-863-7075
FOB: Origin
N00421
 
 
 
 
 
4
17-JUL-2016
[____]
(SAME AS PREVIOUS LOCATION)
FOB: Origin
N00421
 
 
 
 
 
401
N/A
[____]
N/A
N/A
 
 
 
 
 
5
N/A
[____]
N/A
N/A
 
 
 
 
 
6
18-JUL-2015
[____]
NAWCAD CRANE
CHARLES KIMBLE
14051 SGM GENE SHAW TECH DRIVE
SUITE A
CRANE IN 47522
812-863-7075
FOB: Origin
N00421
 
 
 
 
 
6
17-JAN-2016
[____]
(SAME AS PREVIOUS LOCATION)
FOB: Origin
N00421
 
 
 
 
 
6
17-JUL-2016
[____]
(SAME AS PREVIOUS LOCATION)
FOB: Origin
N00421
 
 
 
 
 
601
N/A
[____]
N/A
N/A
 
 
 
 
 
7
N/A
[____]
N/A
N/A
 
 
 
 
 
8
18-JUL-2015
[____]
NAWCAD CRANE
CHARLES KIMBLE
14051 SGM GENE SHAW TECH DRIVE
SUITE A
CRANE IN 47522
812-863-7075
FOB: Origin
N00421
 
 
 
 
 
8
17-JAN-2016
[____]
(SAME AS PREVIOUS LOCATION)
FOB: Origin
N00421
 
 
 
 
 
8
17-JUL-2016
[____]
(SAME AS PREVIOUS LOCATION)
FOB: Origin
N00421
 
 
 
 
 





--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 24 of 24



801
N/A
[____]
N/A
N/A
 
 
 
 
 
9
17-JAN-2015
[____]
NAWCAD CRANE
CHARLES KIMBLE
14051 SGM GENE SHAW TECH DRIVE
SUITE A
CRANE IN 47522
812-863-7075
FOB: Origin
N00421
 
 
 
 
 
901
N/A
[____]
N/A
N/A
 
 
 
 
 
10
N/A
[____]
N/A
N/A
 
 
 
 
 
11
17-JAN-2015
[____]
NAWCAD CRANE
CHARLES KIMBLE
14051 SGM GENE SHAW TECH DRIVE
SUITE A
CRANE IN 47522
812-863-7075
FOB: Origin
N00421
 
 
 
 
 
1101
N/A
[____]
N/A
N/A
 
 
 
 
 
1102
N/A
[____]
N/A
N/A





DELIVERIES OR PERFORMANCE
Items 0001, 0002, 0003, 0004, 0006, 0008, 0011, 0101, 0102, 0103, 0104, 0106,
0108, 0201, 0202, 0203, 0206, 0208, 0301, 0302, 0303, 0306, 0308, 0401, 0402,
0403, 0404, 0406, and 0408
F.1 PLACE OF DELIVERY
The contractor shall deliver the production units from each accepted lot to the
location(s) listed below, or any other location(s) as may be required by the
contracting office. The Technical Point of Contact (TPOC) will provide
instructions as to the location the contractor is to ship an accepted lot (the
remaining units after test), in the email containing the Final Acceptance Test
Report (FATR) issued by NAWCAD Crane. The shipping documents shall indicate a
Required Delivery Date (RDD) no later than 14 days after shipment is picked up
by the carrier for locations within continental United States (CONUS). For
shipments to locations outside continental United States (OCONUS), the shipping
documents shall indicate an RDD to the point of embarkation no later than 14
days after shipment is picked up by the carrier. The contractor shall pack and
submit for final inspection and acceptance sonobuoys from a passed lot within
fifteen (15) working days of receipt of the final acceptance test report from
NAWCAD Crane. The procedure for an accepted lot should be as follows:


1. The Government will send the FATR with shipping instructions to the
contractor. (Note: The FATR is the normal method of notification for lot
acceptance; however, the procedure outlined below (2 and 3) shall also be
followed if the Government uses an alternate method of notification to signify
lot acceptance (i.e., notification letter, e-mail, or an approved Waiver
request).


2. The contractor shall submit a WAWF form referenced in DFARS Clause
252.232-7006 to DCMA (or authorized Government representative) for signature
thus starting the process to ship the lot via Government Bill of Lading (GBL).






--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 25 of 25



3. NAWCAD, Crane will provide DD Form 1348-1A (Issue Release / Receipt Document)
and the Navy Ammunition Transaction Report to the contractor. These two items
shall be attached to the signed DD Form 250 and shall accompany the lot being
shipped.


Production CLIN Material Mailing Address        
UIC:  N00421                         
NAWCAD Crane
14051 SGM Gene Shaw Technology Drive, Suite A
Crane, IN 47522 


ATTN: Charles Kimble


*******************************************
UIC:  W62G2T                         


Commanding Officer   
Distribution Depot San Joaquin   
25600 South Chrisman Road   
Warehouse #28   
Tracy, CA 95376-5000  


ATTN:  James Luke (209) 839-5134


*******************************************
UIC:  N00189                          


Commanding Officer    
Transportation Office    
Defense Distribution Depot Norfolk    
1968 Gilbert Street Building X136    
Norfolk, VA 23512-0001  


ATTN:  Leland White (757) 444-7799


********************************************
UIC: N68836                        


Commanding Officer
Naval Air Station Jacksonville
Yorktown Avenue, BLDG 111, Door 24
Jacksonville, FL 32212-5000


ATTN: Christopher Scott (904) 542-5261


********************************************
UIC:  N61168                        


Commander
NAVAIR Warfare Center Aircraft Division
22347 Cedar Pt. Rd., BLDG 2185, Unit 6
Patuxent River, MD 20670-1161
ATTN: Dave Seevers/Tommy Farr (301) 342-2079/5737


************** **********************************




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 26 of 26



UIC: R35705


Tactical Support Center North Island
Patrol Reconnaissance Force PAC DET
BLDG 797 2nd Deck
San Diego, CA 92135-7136


ATTN: AO1 Puryear (619) 767-7218


**********************************
UIC: N61048
 
Commanding Officer
NMC DET Whidbey Island
Bldg 423
3625 North Intrepid Rd
Oak Harbor, WA 98278-5000


ATTN: Bill Carpenter (360) 257-3941


***************************************************
UIC: N66001


SPAWAR Systems Center Pacific
4297 Pacific Highway, Bldg 7
San Diego, CA 92110-5000


ATTN: Scott Granzow, Code 56420 (619) 553-3443


For the MK 84 SUS
UIC: W53XMD


W39Z Crane Army Ammo Activity
Receiving
Bldg 2074 300 Hwy 361
Crane, IN 47522-5099


ATTN: Bob Mermoud (812) 854-4395


F.2 RELIABILITY/INSPECTION TEST SAMPLES
The contractor shall submit production lots for selection of a test sample to
the cognizant Government inspector at the site of complete assembly.


F.2.1 Place of Delivery for Reliability Inspection Samples
The contractor shall ship the Reliability Inspection Samples to the following
address:


SPAWAR Systems Center Pacific
Attn: Scott Granzow, Code 56420
4297 Pacific Highway, Bldg 7
San Diego, CA 92110-5000


NOTE: If the Government chooses an alternate test site, the above shipping
address may not apply. In such cases, the Government will provide an alternate
shipping address to the contractor.






--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 27 of 27



F.2.2 Notice of Shipment to Cognizant Contract Administration Office
Whenever a shipment is made under this contract (regardless of whether the
shipment is transported under a commercial or Government bill of lading (GBL)),
the contractor shall notify the cognizant field contract
administration office by the most expedient means. The notification shall
include the following information: date of shipment; contract number; item
number and quantity shipped; and name of carrier accepting shipment from the
contractor. The contractor shall confirm all notifications made by telephone, in
writing.


F.3 MATERIAL SAFETY DATA SHEETS
The contractor shall provide Material Safety Data Sheets, OSHA form 174 or
equivalent form containing identical data items communicating to users the
chemical, physical, and hazardous properties of their product. Material Safety
Data Sheets are not required for all products used in the manufacture of the
final product. Material Safety Data Sheets are required for any item contained
in the final product which require special disposal or handling during
operational use or de-mil operations. This form shall comply with the OSHA
Hazard Communication Standard, Title 29 CFR 1910.1200. In addition to the
instructions IAW NAVAIR Clause 5252.223-9501, the contractor shall deliver the
MSDS concurrent with CDRL A001 deliverable to the following addresses:
Tim.Perry@navy.mil/Charles.kimble@navy.mil. An alternate method is to mail one
(1) copy of the MSDS to the following address:


If via US Postal Service:
NAWCAD 4.5.14.3
PO BOX 68
Crane, IN 47522-0068


If other than US Postal Service:
NAWCAD 4.5.14
14051 SGM Gene Shaw Technology Drive, Suite A
Crane, IN 47522


F.4 REQUIRED DELIVERY INFORMATION
The Government will establish a delivery schedule in the delivery order based on
the following:


- The first production lot shall be delivered no later than 365 days after
award.
- The last production lot shall be delivered no later than 730 days after award.






Items 0005, 0007, 0010, 0105, 0107, 0109, 0205, 0207, 0209, 0305, 0307, 0309,
0405, 0407 and 0409
The technical, financial, and administrative data shall be delivered in
accordance with Exhibit A – CDRLs, DD Form 1423.


Item 0010
F.5 TIME OF DELIVERY FOR PERFORMANCE VERIFICATION PROGRAM


Required Delivery Guidelines








--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 28 of 28



Buoy/Device
TEST DESCRIPTION
SUCCESSFUL COMPLETION WITHIN DAYS AFTER DATE OF DELIVERY ORDER AWARD
Q-36B, 125
 
 
 
Environ/Lab
150
 
Ocean Air Drop
180
 
 
 
MK 84 SUS
 
 
 
Ocean Air Drop
180





Note 1: 730 days ADC means After Date of Delivery Order.


Note 2: Ship to address and UIC are addressed in Section F, paragraph F.1


*Notes 1 and 2 above pertain to Attachment 19 Delivery Order Schedule












--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 29 of 29



Section G - Contract Administration Data








ACCOUNTING AND APPROPRIATION DATA


AA: 1741810 U3QZ 310 00019 0 050120 2D 000000
COST CODE: A00002279090
AMOUNT: $2,973,732.24
CIN 130042343100001: $2,973,642.64
CIN 130042343100008: $89.60
 
AB: 1741810 U3QZ 310 00019 0 050120 2D 000000
COST CODE: A10002279090
AMOUNT: $79,390,300.00
CIN 130042343100002: $79,390,300.00
 
AC: 1741810 U3QZ 310 00019 0 050120 2D 000000
COST CODE: A20002279090
AMOUNT: $16,107,900.00
CIN 130042343100003: $16,107,900.00
 
AD: 1741810 U3QZ 310 00019 0 050120 2D 000000
COST CODE: A30002279090
AMOUNT: $23,931,250.00
CIN 130042343100004: $23,931,250.00
 
AE: 1741810 U3QZ 310 00019 0 050120 2D 000000
COST CODE: A50002279090
AMOUNT: $1,960,550.00
CIN 130042343100006: $1,960,550.00
 
AF: 1741810 U3QZ 310 00019 0 050120 2D 000000
COST CODE: A40002279090
AMOUNT: $41,634,059.41
CIN 130042343100005: $41,100,179.77
CIN 130042343100007: $533,879.64

 


CLAUSES INCORPORATED BY REFERENCE




252.204-0002
Line Item Specific: Sequential ACRN Order
SEP 2009
 

 


CLAUSES INCORPORATED BY FULL TEXT




252.232-7006
WIDE AREA WORKFLOW PAYMENT INSTRUCTIONS (MAY 2013)





--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 30 of 30



(a) Definitions. as used in this clause--
"Department of Defense Activity Address Code (DoDAAC)" is a six position code
that uniquely identifies a unit, activity, or organization.
"Document type" means the type of payment request or receiving report available
for creation in Wide Area WorkFlow (WAWF).
"Local processing office (LPO)" is the office responsible for payment
certification when payment certification is done external to the entitlement
system.
(b) Electronic invoicing. The WAWF system is the method to electronically
process vendor payment requests and receiving reports, as authorized by DFARS
252.232-7003, Electronic Submission of Payment Requests and Receiving Reports.
(c) WAWF access. To access WAWF, the Contractor shall--
(1) Have a designated electronic business point of contact in the System for
Award Management at https://www.acquisition.gov; and
(2) Be registered to use WAWF at https://wawf.eb.mil/ following the step-by-step
procedures for self-registration available at this Web site.
(d) WAWF training. The Contractor should follow the training instructions of the
WAWF Web-Based Training Course and use the Practice Training Site before
submitting payment requests through WAWF. Both can be accessed by selecting the
"Web Based Training" link on the WAWF home page at https://wawf.eb.mil/.
(e) WAWF methods of document submission. Document submissions may be via Web
entry, Electronic Data Interchange, or File Transfer Protocol.
(f) WAWF payment instructions. The Contractor must use the following information
when submitting payment requests and receiving reports in WAWF for this
contract/order:
(1) Document type. The Contractor shall use the following document type(s).
___________________________________________________________________________
(Contracting Officer: Insert applicable document type(s). Note: If a "Combo"
document type is identified but not supportable by the Contractor's business
systems, an "Invoice" (stand-alone) and "Receiving Report" (stand-alone)
document type may be used instead.)
(2) Inspection/acceptance location. The Contractor shall select the following
inspection/acceptance location(s) in WAWF, as specified by the contracting
officer.
___________________________________________________________________________
(Contracting Officer: Insert inspection and acceptance locations or "Not
applicable.")
(3) Document routing. The Contractor shall use the information in the Routing
Data Table below only to fill in applicable fields in WAWF when creating payment
requests and receiving reports in the system.


Routing Data Table*
Field Name in WAWF             Data to be entered in WAWF
Pay Official DoDAAC:             See Schedule
Issue By DoDAAC:            See Schedule
Admin DoDAAC:             See Schedule
Inspect By DoDAAC:             See Schedule
Ship To Code:                 See Schedule
Ship From Code:             See Schedule
Mark For Code:             See Schedule
Service Approver (DoDAAC):         Not Applicable
Service Acceptor (DoDAAC):         Not Applicable
Accept at Other DoDAAC:         Not Applicable
LPO DoDAAC:             Not Applicable
DCAA Auditor DoDAAC:          S3605A
Other DoDAAC(s):             _________________________
(*Contracting Officer: Insert applicable DoDAAC information or "See schedule" if
multiple ship to/acceptance locations apply, or "Not applicable.")
(4) Payment request and supporting documentation. The Contractor shall ensure a
payment request includes appropriate contract line item and subline item
descriptions of the work performed or supplies delivered, unit price/




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 31 of 31



cost per unit, fee (if applicable), and all relevant back-up documentation, as
defined in DFARS Appendix F, (e.g. timesheets) in support of each payment
request.
(5) WAWF email notifications. The Contractor shall enter the email address
identified below in the "Send Additional Email Notifications" field of WAWF once
a document is submitted in the system.
____________________________________________________________________________
(Contracting Officer: Insert applicable email addresses or "Not applicable.")
(g) WAWF point of contact. (1) The Contractor may obtain clarification regarding
invoicing in WAWF from the following contracting activity's WAWF point of
contact. For Navy WAWF questions call DFAS Customer Care 1-800-756-4571 option 6
(2) For technical WAWF help, contact the WAWF helpdesk at 866-618-5988.
 




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 32 of 32



Section J - List of Documents, Exhibits and Other Attachments


LIST OF DOCUMENTS, EXHIBITS AN
Exhibit A - CDRLs A001-A00K(DD Form 1423)


CDRL # DESCRIPTION
A001 Design Data and Calculations AN/SSQ-36B, 53F, 62E, Q-101A, Q-125 and MK-84
A002 Test Plan AN/SSQ-36B, 53F, 62E , 101A, 125 and MK-84 MOD 1 SUS
A003 Test/Inspection Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84 MOD 1 SUS
A004 Failure Analysis and Corrective Action Report AN/SSQ-36B, 53F, 62E , 101A,
125 and MK-84
A005 Engineering Change Proposal AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
A006 Request for Deviation (RFD)AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
A007 Request for Waiver (RFW) AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
A008 Quality Systems Plan AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
A009 Photographic Requirements AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
A00A Bar Code Identification Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
A00B Test Scheduling Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
A00C Scientific and Technical Reports Summary AN/SSQ-36B, 53F, 62E, 101A, 125
and MK-84
A00D Monthly Status Report AN/SSQ-36B, 53F, 62E , 101A, 125 and MK-84
A00E Production Status Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
A00F Test/Inspection Report AN/SSQ-53F
A00G Operating Instructions MK-84 MOD 1 SUS
A00H Computer Program End Item Documentation AN/SSQ-101A
A00J Rework Summary Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
A00K Bills of Material Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84








Exhibit B - Drawings
Drawing
Description
NAVAIR DL & Drawing 1458AS202
Container assembly, sonobuoy, unsealed, CNU/239E
NAVSEA DL & Drawings 7375860 – 7375876
36 and 48 Unit Pallet Assembly
NAVAIR Drawing 3065AS100 Rev. A
‘A’ Size Store Launch Container
WR-54/131B
Weapons Requirement, Palletizing Fleet Issue Unit Load, Signal, Underwater Sound
MK 59 MOD 0A, MK 61, MK64 MOD 0, MK 82 MODS 0 and 1, MK 83, MK 84, MK 123, MK
128 MOD 0, In Small Arms Ammunition Box MK 1 Mod 0.
NAVAIR 2127753
(MK-84 MOD 1 SUS) Tray, Bottom
NAVAIR 2127754
(MK-84 MOD 1 SUS) Tray, Intermediate
NAVAIR 2127755
(MK-84 MOD 1 SUS) Tray, Top
NAVAIR 2127756
(MK-84 MOD 1 SUS) Pack, Shipping and Storage (for Signals, Underwater Sound)
NAVAIR 2302052
(MK-84 MOD 1 SUS) Tail Fin
BUORD 1124247
(MK-84 MOD 1 SUS) Pin, Retaining, Safety

















--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 33 of 33

























































Attachments:




--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
N00421-14-D-0025
0001
Page 34 of 34



DOCUMENT TYPE
DESCRIPTION
DATE
Attachment 1


PRODUCTION SONOBUOY SPECIFICATION for BATHYTHERMOGRAPH TRANSMITTING SET
AN/SSQ-36B and SONOBUOYS AN/SSQ-53F, 62E, 77C, AND 101A REVB CHG2
01/29/13
Attachment 2


GENERAL SPECIFICATION FOR SIGNAL, UNDERWATER SOUND (SUS) MARK 84 MOD1 REV- CHG0
01/29/13
Attachment 3


PRODUCTION SONOBUOY SPECIFICATION for AN/SSQ-125 MAC SOURCE SONOBUOY REVC CHG2
01/29/13
Attachment 4


PSS Appendix A LAUNCHER CONTAINER, “A” SIZE SONOBUOY LAU-126/A "A" SIZE SONOBUOY
LAUNCHER CONTAINER (SLC) REVA CHG3
01/29/13
Attachment 5


PSS Appendix B SONOBUOY DECELERATOR EFFECTIVE DRAG AREA, BALLISTIC COEFFICIENT
AND PARACHUTE CONSTRUCTION REQUIREMENTS REV- CHG3
01/29/13
Attachment 6


PSS Appendix C PRODUCTION SONOBUOY PROGRAM MARKING REQUIREMENTS REVB CHG3
01/29/13
Attachment 7


PSS Appendix D PRODUCT ASSURANCE REQUIREMENTS FOR SONOBUOY PROCUREMENTS REVA
CHG4
01/29/13
Attachment 8


PSS Appendix E REQUIREMENTS FOR THE SONOBUOY COMMAND FUNCTION SELECTION SYSTEM
REVA CHG3
01/29/13
Attachment 9


PSS Appendix F HAZARDS OF ELECTROMAGNETIC RADIATION TO ORDNANCE (HERO)
CERTIFICATION REQUIREMENTS FOR PRODUCTION AND DEVELOPMENT SONOBUOYS REV- CHG3
01/29/13
Attachment 10
PSS Appendix G PALLET LOADING REQUIREMENTS REV- CHG3
01/29/13
Attachment 11


PSS Appendix H SONOBUOY REQUIREMENTS FOR THE CONTROL OF RADIATED ELECTROMAGNETIC
INTERFERENCE (EMI)  REVA CHG3
01/29/13
Attachment 12
Contract Security Classification Specification (DD Form 254)
11/19/12
Attachment 13


Standard Operating Procedure for Laboratory & Ocean Testing of Sonobuoys, SLCs
and Associated Packaging (4.5.14-SOP-004 REVF CHG0)
01/29/13
Attachment 14
Open Ocean Test Defect Criteria (4.5.14-SOP-005 REVC CHG1)
01/29/13
Attachment 15
Subcontracting Plan
TBD
Attachment 16
Contract Data Requirements Distribution List
 
Attachment 17
DPAP Reporting Form-Scheduled Government Furnished Property
 
Attachment 18
PSS Appendix D PRODUCT ASSURANCE REQUIREMENTS FOR SONOBUOY PROCUREMENTS REVA
CHG5
04/15/13
Attachment 19
Delivery Order Schedule
07/17/14
Attachment 20
Performance Based Payment (PBP) Milestone Schedule N00421-14-D-0025-0001
07/17/14



                                   








